Title: To Thomas Jefferson from Tench Coxe, 19 May 1807
From: Coxe, Tench
To: Jefferson, Thomas


                        
                            
                                on or before 19 May 1807
                            
                        
                        It has appeared to be of great importance to public impression to get the inclosed (Chaps. 66 &ca)
                            into a paper read by the federal bar, trade &c: More
                            a revision of the case of the Siberia Loan, it appears that the turn of expression should be varied, but the substance is clear & 
                        strong.
                    